Name: Commission Regulation (EC) No 1086/95 of 15 May 1995 fixing the minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production;  political geography
 Date Published: nan

 i6. 5. 95 nFn Official Journal of the European Communities No L 109/5 COMMISSION REGULATION (EC) No 1086/95 of 15 May 1995 fixing the minimum import prices for certain soft fruits originating m Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria for the 1995/96 marketing year bles has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1988/93 of 19 July 1993 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland, the Czech Republic, Slovakia, Romania and Bulgaria ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2140/93 of 28 July 1993, laying down detailed rules for the applica ­ tion of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Re ­ public, Slovakia, Romania and Bulgaria and fixing the minimum import prices applicable until 30 April 1994 (2) lays down the criteria for fixing minimum prices ; whereas the minimum import prices should be fixed for the 1995/96 marketing year with reference to those criteria ; Whereas the Management Committee for Fruit and Vegetables and products processed from fruit and vegeta ­ HAS ADOPTED THIS REGULATION : Article 1 For the 1995/96 marketing year, the minimum import prices for the products listed in the Annex to Regulation (EEC) No 1988/93 originating in Bulgaria, Hungary, Poland, the Czech Republic, Slovakia and Romania shall be as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1995. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 15 May 1995. For the Commission Franz FISCHLER Member of the Commission 0) OJ No L 182, 24. 7. 1993, p. 4. 0 OJ No L 191 , 31 . 7. 1993, p. 98 . No L 109/6 [ EN Official Journal of the European Communities 16. 5. 95 ANNEX (Ecu/100 kg net) Country of origin CN code Description of products Poland Hungary CzechRepublic Slovakia Romania Bulgaria ex 0810 10 10 Strawberries, from 1 May to 31 July,     64,2 64,2 intended for processing ex 0810 10 90 Strawberries, from 1 August to 30 April,     64,2 64,2 intended for processing ex 0810 20 10 Raspberries, intended for processing 78,9 78,9 78,9 78,9 78,9 78,9 ex 081030 10 Blackcurrants, intended for processing 38,5 38,5 38,5 38,5 38,5 38,5 ex 0810 30 30 Redcurrants, intended for processing 29,1 29,1 29,1 29,1 29,1 29,1 ex 0811 10 11 Frozen strawberries, containing added 93,7      sugar or other sweetening matter, with a sugar content exceeding 13 % by weight : whole fruit ex 0811 10 11 Frozen strawberries, containing added 72,0      sugar or other sweetening matter, with a sugar content exceeding 13 % by weight : other ex 0811 10 19 Frozen strawberries, containing added 93,7      sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 10 19 Frozen strawberries, containing added 72,0      sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : other ex 0811 10 90 Frozen strawberries containing no 93,7 93,7 93,7 93,7   added sugar or other sweetening matter : whole fruit ex 0811 10 90 Frozen strawberries containing no 72,0 72,0 72,0 72,0   added sugar or other sweetening matter : other ex 0811 20 19 Frozen raspberries, containing added 124,4 124,4 124,4 124,4   sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 20 19 Frozen raspberries, containing added 99,5 99,5 99,5 99,5   sugar or other sweetening matter, with a sugar content not exceeding 13 % by weight : other ex 0811 20 31 Frozen raspberries, containing no added 124,4 124,4 124,4 124,4 124,4 124,4 sugar or other sweetening matter : whole fruit ex 0811 20 31 Frozen raspberries, containing no added 99,5 99,5 99,5 99,5 99,5 99,5 sugar or other sweetening matter : other ex 0811 20 39 Frozen blackcurrants, containing no 62,8 62,8 62,8 62,8 62,8  added sugar or other sweetening matter : without stalk ex 0811 20 39 Frozen blackcurrants, containing no 44,8 44,8 44,8 44,8 44,8  added sugar or other sweetening matter : other ex 0811 20 51 Frozen redcurrants, containing no 48,8 48,8 48,8 48,8   added sugar or other sweetening matter : without stalk ex 0811 20 51 Frozen redcurrants, containing no 36,9 36,9 36,9 36,9   added sugar or other sweetening matter : other